Calhoon, J.
(concurring). I fully concur with Judge Mayes. The officer was acting not only colore officii, but the payment was made to him because demanded virtute officii. Ilis official trust attached, when he received the money, to account for it, and it should have gone where the voluntary payer designed it to go. Neither the officer nor his bondsmen can justify his withholding it, nor can they find any protection in the position that his collection was unauthorized or that he might (though he did not) have refunded to the taxpayer before he made his report, which omitted it.